DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10880999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The disclosure is objected to because of the following informalities:
Original specification does not explicitly disclose the new limitation “wherein a length of the second reference line is longer than a length of the third reference line” in claims 1, 13 and 19.  
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “less than minimum of the first pitch.”, which should have been “less than a minimum of the first pitch” instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 19 now newly recite “wherein a length of the second reference line is longer than a length of the third reference line”. This limitation was not explicitly disclosed in Figs. 2 and 3 nor in paragraph [0080]. Note that reference lines IL1 and IL2 appears to show certain length, but it is well-known in the art that reference lines are imaginary, and that it can stretch out indefinitely. Thus, Figs. 2 and 3, as well as paragraph [0080] did not show explicitly support, and the new claim limitation fails to comply with the written description, and is considered as new matter. While claims 1, 13 and 19 recite the second reference line and the third reference line defined by connection respective ends of the first pads and the second pads is a curved line, the claim did not claim where the second reference line and the third reference line ends.
Claims 2-12 depends on claim 1.
Claims 14-18 depends on claim 13.
Clam 20 depends on claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 19 now newly recite “wherein a length of the second reference line is longer than a length of the third reference line”. This limitation is unclear as reference lines are known to be imaginary and be can stretched out indefinitely. Furthermore, how is the length of the reference lines determined? Figs. 2 and 3 shows IL1 stretch out beyond the pads, why not end at the pads? What determines how far IL1 can extend beyond the pads? It appears the length of IL1 is arbitrary determined. This is the same situation for IL2. See cropped Fig. 2 below.

    PNG
    media_image1.png
    448
    767
    media_image1.png
    Greyscale

While claims 1, 13 and 19 recite the second reference line and the third reference line defined by connection respective ends of the first pads and the second pads is a curved line, the claim did not claim where the second reference line and the third reference line ends. Thus, the new limitation is considered indefinite. In order to examine this application, examiner will assume the first reference line ends at the respective ends of the first pads and the second reference line ends at the respective ends of the second pads.
Claims 2-12 depends on claim 1.
Claims 14-18 depends on claim 13.
Clam 20 depends on claim 19.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0366049) in view of Bae et al. (US 2015/0103500; hereinafter “Bae”) and Diberardino et al. (US 7,132,735; hereinafter “Diberardino”).
Regarding claim 1 as best understood, Lee teaches a display panel (Fig. 1) comprising: a display substrate (100, Fig. 1) having a display area (DA, Fig. 1) to display an image ([0034]: …an image is displayed…), and a pad area (area below DA including 110 and 140, Fig. 1) disposed on at least one side (bottom side in Fig. 1) of the display area; and a plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2) arranged on the pad area in a first direction (horizontal direction in Fig. 2), the plurality of pads comprises: a plurality of first pads (110b, P2, Fig. 2), and each of the first pads extending with respect to a first reference line (vertical imaginary line in Fig. 2) that is parallel to a second direction (vertical direction in Fig. 2) normal to the first direction; and a plurality of second pads (110a, P1 or 110c, P3, Fig. 2), and each of the second pads has an each second inclination (inclination as shown in Fig. 2) and wherein at least one of a second reference line (reference line cross top ends of P1, P2, P3 in Fig. 2) and a third reference line (reference line cross bottom ends of P1, P2, P3 in Fig. 2) defined by connection respective ends of the first pads and the second pads, and wherein the second reference line is defined adjacent to the display area (top of 110a, 110b, 110c closer to display area, see Figs. 1, 2), and the third reference line is defined adjacent to an edge of the display substrate (bottom of 110a, 110b, 110c closer to edge of 100; note 140 can have same structure as in Fig. 2; [0053]: “…the second pad unit 140 has substantially the same structure as the pad portion 110… with a predetermined inclination angle…”).
Lee does not teach each of the first pads has an each first inclination with respect to the first reference line that is parallel to the second direction; the second inclination, which is different from the each first inclination, with respect to the first reference line. However, Bae teaches each first pads (PG1, RP1, RP2, PG3, Fig. 22) has an each first inclination (inclination of PD1 and PD3, Fig. 22) with respect to a first reference line (vertical reference line) that is parallel to a second direction (vertical direction in Fig. 22); each second pads (PG2 and PG4, Fig. 22) has an each second inclination (inclination of PG2 and PG4, Fig. 22), which is different from the each first inclination, with respect to the first reference line (as shown in Fig. 22); wherein the each second inclination is greater than the each first inclination (as shown in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pads has an each first inclination with respect to the first reference line that is parallel to the second direction; the second inclination, which is different from the each first inclination, with respect to the first reference line in Lee, as taught by Bae, in order to improve the reliability of the electrical connection.
Lee does not teach at least one of the second reference line and the third reference line is a curved line, wherein a length of the second reference line is longer than a length of the third reference line. However, Diberardino teaches a plurality of pads (same as 14, Figs. 4-9), a first reference line (outer ends of 14, Figs. 4-9) and a second reference line (inner ends of 14, Figs. 4-9) are curved lines (see 14 in Figs. 4-9) defined by connection respective ends of the pads, a length of the first reference line is longer than a length of the second reference line (as shown in Fig. 4; length difference due to fan shape layout); wherein the plurality of pads arranged in a fan shape (as shown in Figs. 4-9; see cropped Fig. 4 below). 

    PNG
    media_image2.png
    459
    591
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the second reference line and the third reference line is a curved line, wherein a length of the second reference line is longer than a length of the third reference line in Lee in view of Bae, as taught by Diberardino, in order to reliably transition electrical connection between different pitch width.
	Regarding claim 2, Lee in view of Bae and Diberardino teaches the display panel of claim 1, and Diberardino teaches wherein the plurality of pads arranged in a fan shape (as established by Diberardino in above claim 1; see Figs. 4-9 in Diberardino).
Regarding claim 3, Lee in view of Bae and Diberardino teaches the display panel of claim 1. The modified Lee does not teach the specific configuration wherein the second reference line is a curved line convex toward the display area, and the third reference line is a straight line parallel to the edge of the display substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second reference line is a curved line convex toward the display area, and the third reference line is a straight line parallel to the edge of the display substrate in Lee in view of Bae and Diberardino, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the second reference line and third reference line can be rearranged either individually to a straight line based on Lee or to a curved line based on Diberardino, and this rearrangement yields predictable results of providing reliable electrical connection between different pitch width.
	Regarding claim 4, Lee in view of Bae and Diberardino teaches the display panel of claim 1. The modified Lee does not teach the specific configuration wherein the second reference line is a substantially straight line extending generally parallel to the edge of the display substrate, and the third reference line is a curved line convex toward the edge of the display substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second reference line is a substantially straight line extending generally parallel to the edge of the display substrate, and the third reference line is a curved line convex toward the edge of the display substrate in Lee in view of Bae and Diberardino, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the second reference line and third reference line can be individually rearranged either to a straight line based on Lee or to a curved line based on Diberardino, and this rearrangement yields predictable results of providing reliable electrical connection between different pitch width.
	Regarding claim 5, Lee in view of Bae and Diberardino teaches the display panel of claim 1, and Bae further teaches wherein the each second inclination is greater than the each first inclination (as established in above claim 1 by Bae).
	Regarding claim 6, Lee in view of Bae and Diberardino teaches the display panel of claim 1, and Lee further teaches wherein the plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2) arranged in a plurality of pad groups (110a, 110b, 110c, Fig. 2), and the plurality of pad groups comprises: a first pad group (110b, Fig. 2) is disposed on a central portion of the pad area; and a second pad group (110a or 110c, Fig. 2) is disposed on at least one side of the first pad group, and wherein the first pad group includes the first pads, and the second pad group includes the second pads (as shown in Fig. 2).
	Regarding claim 7, Lee in view of Bae and Diberardino teaches the display panel of claim 6. Lee does not teach wherein the first pads in the first pad group are spaced from each other at a first pitch, and the second pads in the second pad group are spaced from each other at a second pitch different from the first pitch. However, Bae further teaches first pads in a first pad group (PG1, RP1, RP2 and PG3 in Fig. 22) are spaced from each other at a first pitch, and second pads in second pad group (PG2 and PG4, Fig. 22) are spaced from each other at a second pitch different from the first pitch (pitch of PG2 and PG4 shown to be wider than pitch of PG1, RP1, RP2 and PG3 in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first pads in the first pad group are spaced from each other at a first pitch, and the second pads in the second pad group are spaced from each other at a second pitch different from the first pitch in Lee in view of Bae and Diberardino, as taught by Bae, in order to improve the reliability of the electrical connection.
	Regarding claim 9, Lee in view of Bae and Diberardino teaches the display panel of claim 7, and Bae further teaches wherein the second pad group comprises: a plurality of first sub pad groups disposed on one side of the first pad group (such as PG2 on the left side in Fig. 22 of Bae); and a plurality of second sub pad groups disposed on the other side of the first pad group (such as PG4 on the right side in Fig. 22 of Bae), and wherein each of the first sub pad groups and the second sub pad groups comprises the second pads (as shown in Fig. 22 of Bae).
	Regarding claim 12, Lee in view of Bae and Diberardino teaches the display panel of claim 6, and Lee further teaches wherein the second pads of an n-th first sub pad group from the first pad group in one direction and the second pads of an n-th second sub pad group from the first pad group in the other direction are disposed generally symmetrical to each other with respect to the first pad group, where the n is an integer equal to or greater than 1 (half right and half left of 110 are symmetrical as shown in Fig. 2 of Lee).
Regarding claim 13 as best understood, Lee teaches a display panel (Fig. 1) comprising: a display substrate (100, Fig. 1) having a display area (DA, Fig. 1) to display an image ([0034]: …an image is displayed…), and a pad area (area below DA including 110 and 140, Fig. 1) disposed on at least one side (bottom side in Fig. 1) of the display area; a plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2) arranged on the pad area in a first direction (horizontal direction in Fig. 2); and a plurality of lines ([0006]: “…wires may extend in various shapes, and may also be connected to pads in a pad unit below the arrow substrate…”) disposed between the display area and the pad area, wherein the plurality of pads comprise: a plurality of first pads (110b, P2, Fig. 2), each of the first pads extending with respect to a first reference line (vertical imaginary line in Fig. 2) that is parallel to a second direction (vertical direction) normal to the first direction; and a plurality of second pads (110a, P1 or 110c, P3, Fig. 2), each of the second pads has an each second inclination (inclination as shown in Fig. 2) with respect to the first reference line, and wherein at least one of a second reference line (reference line cross top ends of P1, P2, P3 in Fig. 2) and a third reference line (reference line cross bottom ends of P1, P2, P3 in Fig. 2) defined by connection respective ends of the first pads and the second pads, and wherein the second reference line is defined adjacent to the display area (top of 110a, 110b, 110c closer to display area, see Figs. 1, 2), and the third reference line is defined adjacent to an edge of the display substrate (bottom of 110a, 110b, 110c closer to edge of 100; note 140 can have same structure as in Fig. 2; [0053]: “…the second pad unit 140 has substantially the same structure as the pad portion 110… with a predetermined inclination angle…”).
Lee does not teach each of the first pads has an each first inclination with respect to the first reference line that is parallel to the second direction; each second inclination with respect to the first reference line different from the each first inclination. However, Bae teaches each first pads (PG1, RP1, RP2, PG3, Fig. 22) has an each first inclination (inclination of PD1 and PD3, Fig. 22) with respect to a first reference line (vertical reference line) that is parallel to a second direction (vertical direction in Fig. 22); each second pads (PG2 and PG4, Fig. 22) has an each second inclination (inclination of PG2 and PG4, Fig. 22), which is different from the each first inclination, with respect to the first reference line (as shown in Fig. 22); wherein the each second inclination is greater than the each first inclination (as shown in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pads has an each first inclination with respect to the first reference line that is parallel to the second direction; each second inclination with respect to the first reference line different from the each first inclination in Lee, as taught by Bae, in order to improve the reliability of the electrical connection.
Lee does not teach at least one of the second reference line and the third reference line is a curved line, wherein a length of the second reference line is longer than a length of the third reference line. However, Diberardino teaches a plurality of pads (same as 14, Figs. 4-9), a first reference line (outer ends of 14, Figs. 4-9) and a second reference line (inner ends of 14, Figs. 4-9) are curved lines (see 14 in Figs. 4-9) defined by connection respective ends of the pads, a length of the first reference line is longer than a length of the second reference line (as shown in Fig. 4; length difference due to fan shape layout); wherein the plurality of pads arranged in a fan shape (as shown in Figs. 4-9; see cropped Fig. 4 below). 

    PNG
    media_image2.png
    459
    591
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the second reference line and the third reference line is a curved line, wherein a length of the second reference line is longer than a length of the third reference line in Lee in view of Bae, as taught by Diberardino, in order to reliably transition electrical connection between different pitch width.
Regarding claim 14, Lee in view of Bae and Diberardino teaches the display panel of claim 13, and Lee further teaches wherein the plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2) arranged in a plurality of pad groups (110a, 110b, 110c, Fig. 2), and the plurality of pad groups comprises: a first pad group (110b, Fig. 2) is disposed on a central portion of the pad area; and a second pad group (110a or 110c, Fig. 2) is disposed on at least one side of the first pad group, and wherein the first pad group includes the first pads, and the second pad group includes the second pads (as shown in Fig. 2).
Lee does not teach wherein the first pads in the first pad group are spaced from each other at a first pitch, and the second pads in the second pad group are spaced from each other at a second pitch different from the first pitch. However, Bae further teaches first pads in a first pad group (PG1, RP1, RP2 and PG3 in Fig. 22) are spaced from each other at a first pitch, and second pads in second pad group (PG2 and PG4, Fig. 22) are spaced from each other at a second pitch different from the first pitch (pitch of PG2 and PG4 shown to be wider than pitch of PG1, RP1, RP2 and PG3 in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first pads in the first pad group are spaced from each other at a first pitch, and the second pads in the second pad group are spaced from each other at a second pitch different from the first pitch in Lee in view of Bae and Diberardino, as taught by Bae, in order to improve the reliability of the electrical connection.
	Regarding claim 16, Lee in view of Bae and Diberardino teaches the display panel of claim 13, and Bae further teaches wherein the each second inclination is greater than the each first inclination (as established in above claim 13 by Bae).
	Regarding claim 19 as best understood, Lee teaches a display device (Fig. 1) comprising: a display panel (100, Fig. 1; [0034]: “…an image is displayed…”) having a display area (DA, Fig. 1) and a pad area (area below DA including 100 and 140, Fig. 1) disposed on at least one side of the display area (bottom side in Fig. 1), the pad area including a plurality of pads (110a, P1, 110b, P2, 110c, P3, Fig. 2; see [0053], note 140 is substantially the same as 110) arranged in a first direction (horizontal direction in Fig. 2); and a circuit board (FPC, Fig. 1) including a plurality of connection pads ([0053]: “…the second pad unit 140 has substantially the same structure as the pad portion 110… more specifically, the pads on either side of the second pad unit 140 may be formed as parallelograms with a predetermined inclination again…”; note this means we can refer to the pad structures in other drawing such as Fig. 2) coupleable to the pads, wherein the pads comprise: a plurality of first pads (110b, P2, Fig. 2), each of the first pads extending with respect to a first reference line (vertical imaginary line in Fig. 2) that is parallel to a second direction (vertical direction in Fig. 2) normal to the first direction; and a plurality of second pads (110a, P1 or 110c, P3, Fig. 2), each of the second pads has an each second inclination (inclination as shown in Fig. 2), and wherein at least one of a second reference line (reference line cross top ends of P1, P2, P3 in Fig. 2) and a third reference line (reference line cross bottom ends of P1, P2, P3 in Fig. 2) defined by connection respective ends of the first pads and the second pads, and wherein the second reference line is defined adjacent to the display area (top of 110a, 110b, 110c closer to display area, see Figs. 1, 2), and the third reference line is defined adjacent to an edge of the display substrate (bottom of 110a, 110b, 110c closer to edge of 100; note 140 can have same structure as in Fig. 2; [0053]: “…the second pad unit 140 has substantially the same structure as the pad portion 110… with a predetermined inclination angle…”).
Lee does not teach each of the first pads has an each first inclination with respect to a first reference line that is parallel to the second direction; the second inclination, which is different from the each first inclination, with respect to the first reference line. However, Bae teaches each first pads (PG1, RP1, RP2, PG3, Fig. 22) has an each first inclination (inclination of PD1 and PD3, Fig. 22) with respect to a first reference line (vertical reference line) that is parallel to a second direction (vertical direction in Fig. 22); each second pads (PG2 and PG4, Fig. 22) has an each second inclination (inclination of PG2 and PG4, Fig. 22), which is different from the each first inclination, with respect to the first reference line (as shown in Fig. 22); wherein the each second inclination is greater than the each first inclination (as shown in Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first pads has an each first inclination with respect to a first reference line that is parallel to the second direction; the second inclination, which is different from the each first inclination, with respect to the first reference line in Lee, as taught by Bae, in order to improve the reliability of the electrical connection.
Lee does not teach at least one of the second reference line and the third reference line is a curved line, wherein a length of the second reference line is longer than a length of the third reference line. However, Diberardino teaches a plurality of pads (same as 14, Figs. 4-9), a first reference line (outer ends of 14, Figs. 4-9) and a second reference line (inner ends of 14, Figs. 4-9) are curved lines (see 14 in Figs. 4-9) defined by connection respective ends of the pads, a length of the first reference line is longer than a length of the second reference line (as shown in Fig. 4; length difference due to fan shape layout); wherein the plurality of pads arranged in a fan shape (as shown in Figs. 4-9; see cropped Fig. 4 below). 

    PNG
    media_image2.png
    459
    591
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the second reference line and the third reference line is a curved line, wherein a length of the second reference line is longer than a length of the third reference line in Lee in view of Bae, as taught by Diberardino, in order to reliably transition electrical connection between different pitch width.
	Regarding claim 20, Lee in view of Bae and Diberardino teaches the display device of claim 19, and Bae further teaches wherein the second inclination is greater than the first inclination (as established in above claim 19 by Bae).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bae, Diberardino, and further in view of Zhang et al. (US 10,665,151; hereinafter “Zhang”).
	Regarding claim 8, Lee in view of Bae and Diberardino teaches the display panel of claim 7. Lee does not teach wherein a maximum of the second pitch is less than a minimum of the first pitch. However, Zhang teaches a maximum of a second pitch (pitch of A1, A2, B1, B2, Figs. 3, 4) is less than a minimum of a first pitch (pitch of A3, B3 as shown in Figs. 3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum of the second pitch is less than a minimum of the first pitch in Lee in view of Bae and Diberardino, as taught by Zhang, in order to improve bonding quality. 
	Regarding claim 15, Lee in view of Bae and Diberardino teaches the display panel of claim 13. Lee does not teach wherein a maximum of the second pitch is less than a minimum of the first pitch. However, Zhang teaches a maximum of a second pitch (pitch of A1, A2, B1, B2, Figs. 3, 4) is less than a minimum of a first pitch (pitch of A3, B3 as shown in Figs. 3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum of the second pitch is less than a minimum of the first pitch in Lee in view of Bae and Diberardino, as taught by Zhang, in order to improve bonding quality. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bae, Diberardino, and further in view of Park et al. (US 2017/0127512; hereinafter “Park”)
	Regarding claim 17, Lee in view of Bae and Diberardino teaches the display panel of claim 13. Lee does not explicitly teach wherein the lines comprise: a first line including: a first sub line part extending from the display area toward the pad area; and a second sub line part extending from the first sub line part and connected to the first pads; and a second line including: a third sub line part extending from the display area toward the pad area; and a fourth sub line part extending from the third sub line part and connected to the second pads, wherein the second sub line part has a third inclination with respect to the first reference line, and the fourth sub line part has a fourth inclination with respect to the first reference line different from the third inclination. However, Park teaches plurality of lines (PH1, PH2, Figs. 8, 9) extending from a display area (DA, Fig. 8) toward a pad area (PPA, Fig. 8); and the plurality of lines have the same inclination as a plurality of pads (PJ1, PJ2, PJ3, PJ4, Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have  the lines comprise: a first line including: a first sub line part extending from the display area toward the pad area; and a second sub line part extending from the first sub line part and connected to the first pads; and a second line including: a third sub line part extending from the display area toward the pad area; and a fourth sub line part extending from the third sub line part and connected to the second pads, wherein the second sub line part has a third inclination with respect to the first reference line, and the fourth sub line part has a fourth inclination with respect to the first reference line different from the third inclination (note that having the lines incline the same way as each pads in Lee would result in this way, since it was taught that the first pads incline differently than the second pads in above claim 13) in Lee in view of Bae and Diberardino, as taught by Park, in order to prevent crack between connection lines and the pad groups.
	Regarding claim 18, Lee in view of Bae, Diberardino and Park teaches the display panel of claim 17, and the modified Lee teaches wherein the first inclination and the third inclination are substantially the same, and the second inclination and the fourth inclination are substantially the same (established in above claim 17 by Park that lines inclined the same as the pads).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Re claim 10, prior arts do not teach or suggest the combination of the display panel of claim 10, in particular, wherein the second inclinations of the second pads of the first sub pad groups increase in the first direction outwardly from the central portion toward the end of the pad area, and wherein the second pitch between the second pads decreases in the first direction outwardly from the central portion toward the end of the pad area.

	Re claim 11, prior arts do not teach or suggest the combination of the display panel of claim 11, in particular, wherein each of the first sub pad groups and the second sub pad groups comprises the second pads, and wherein the second inclinations of the second pads of the second sub pad groups increase in the first direction outwardly from the central portion toward the end of the pad area, and wherein the second pitch between the second pads decreases in the first direction outwardly from the central portion to the end of the pad area.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841